Citation Nr: 1530573	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-01 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability, claimed as secondary to service-connected bilateral chorioretinitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision on the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for a bilateral hearing loss disability.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  

Here, the AOJ asked an August 2010 VA examiner to provide an opinion as to whether it was at least as likely as not that the Veteran's current bilateral hearing loss disability was secondary to his service-connected chorioretinitis.  However, defective hearing was noted on the Veteran's June 1956 pre-induction examination report, and service treatment records suggest the presence of some hearing loss at times.  An explicit opinion is needed as to whether the current hearing loss began or was aggravated in service.  It should be noted that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units.  

The Veteran has reported that that a VA neurologist told him that his hearing loss was the result of chorioretinitis.  VA has a duty to advise the Veteran to submit a statement to that effect from the physician.  Robinette v. Brown, 8 Vet .App. 69 (1995).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Invite the Veteran to submit a statement from the physician who attributed his hearing loss to chorioretinitis.  

2.  Ask the examiner who provided the  August 2010 VA examination to provide an opinion as to whether it is at least as likely as not the Veteran's pre-existing hearing loss was aggravated (underwent a permanent increase in disability) during active duty service.  

The examiner is advised a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.

The examiner should also clarify whether any part of the current hearing loss disability, at least as likely as not, is du tot chorioretinitis and whether chorioretinitis aggravated the hearing loss.

If chorioretinitis aggravated hearing loss, the examiner should state whether there is medical evidnce created prior to the aggravation or at any time between the aggravation and the current level of disability that shows a baseline of hearing loss prior to aggravation.

In providing this opinion, the examiner must clarify whether the in service examinations, as likely as not, used American Standards Association (ASA) units or International Standards Organization (ISO) units.  Examination results in ASA unites should be converted to ISO units.

The examiner must also presume that chorioretinitis, as well as its most likely underlying causation to include cytomegalovirus and toxoplasmosis, was incurred during active duty service, as service-connection for chorioretinitis has been established bilaterally.  

If it is determined that the Veteran's pre-existing hearing loss was not aggravated during active duty service, the examiner should address whether it is at least as likely as not that the Veteran's service-connected bilateral chorioretinitis aggravated his bilateral hearing loss disability.  

The examiner is advised that aggravation in the context of secondary service connection means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  The examiner must clearly indicate whether or not there has been any increase in any claimed existing nonservice-connected disability.  

If chorioretinitis, aggravated the hearing loss, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.  

If the requested opinion(s) cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

